Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 6/1/2021. Currently claims 2-6 and 14-15 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 6/1/2021, with respect to the previous rejection of claim 7-13 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 7-13 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pgs. 6-7, filed 6/1/2021, with respect to the previous rejection of claims 1-12 under 35 USC 103 as being unpatentable over Chan in view of Manstrom and rejection of claim 13 under 35 USC 103 as being unpatentable over Chan in view of Manstrom in view of Al-Jilaihawi have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 USC 103 as being unpatentable over Chan in view of Manstrom and rejection of claim 13 under 35 USC 103 as being unpatentable over Chan in view of Manstrom in view of Al-Jilaihawi has been withdrawn. 
Applicant’s arguments, see pg 7, filed 6/1/2021, with respect to the rejection(s) of claim(s) 1 and 3-5 under grounds of non-statutory double patenting of claims 1 and 3 of co-pending application 16585815 and rejection of claims 1, 2 and 6 under nonstatutory  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same references of co-pending application 165866815 and US pat 10463259 as outlined in further detail below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 2-6 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16587815 (published as US publication 20200022587) hereafter known as AP ‘815. Although the claims at issue are not identical, they are not patentably distinct from each other because AP ‘815 anticipates all of claim limitations as outlined below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Regarding Claim 2:
AP ‘815 discloses:
A multi-sensor catheter for direct measurement of blood pressure during cardiac catheterization [see claim 1… “A flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization configured for assessment of a cardiac hemodynamic condition”] comprising:
a length of catheter tubing comprising a plurality of lumens extending between a proximal end and a distal end [see claim 1… “a length of multi-lumen catheter tubing comprising a guidewire lumen and a plurality of sensor lumens extending between a proximal end and a distal end comprising an atraumatic distal tip”];
a plurality of optical sensors and a plurality of optical fibers [see claim 1.. “a plurality of optical sensors and a plurality of optical fibers”];
 a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors [see claim 1… “a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors”]
the plurality of optical sensors and optical fibers being inserted into the plurality of lumens [see claim 1… “each optical sensor and its optical fiber being inserted into a respective one of said sensor lumens”], the sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations within a distal end portion of the the sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart within a distal end portion of the catheter tubing”];
a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the multi-sensor catheter for connection to an optical control system [see claim 1… “a proximal end of each of the first and second optical fibers being coupled to an optical input/output connector at the proximal end of the catheter for connection to an optical control system”];
 and the plurality of optical sensors of the sensor arrangement comprising at least two optical pressure sensors, with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact [see claim 1… “the plurality of optical sensors of the sensor arrangement comprising first and second optical pressure sensors with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact”];
wherein the sensor locations are configured to enable positioning of the at least two optical pressure sensors at positions within chambers of the heart, aorta and pulmonary artery comprising one of:
a)    right atrium and pulmonary artery:
b)    right atrium and right ventricle:
c)    left ventricle and left atrium:
d)    right atrium and left atrium:
e)    aorta and left ventricle; and
f)    right ventricle and pulmonary artery
wherein said sensor locations of the first and second optical pressure sensors are spaced apart lengthwise to position the first optical pressure sensor in the pulmonary artery and the second optical pressure sensor in the right atrium and provide concurrent blood pressure measurements by said optical pressure sensors as positioned during right heart and pulmonary artery catheterization”. This section recites element a) or right atrium and pulmonary artery]

Regarding claim 3, see claim 3 of AP ‘815.

Regarding Claim 4, comprising an inflatable balloon near the distal tip, the inflatable balloon being coupled by a balloon inflation lumen of the catheter tubing to a balloon inflation port at the proximal end of the catheter tubing [see claim 1… “an inflatable balloon near the distal tip and a fluid injection port at the proximal end of the catheter tubing”]

Regarding claim 5, further comprising a guidewire lumen [see claim 1… “a length of multi-lumen catheter tubing comprising a guidewire lumen”]

Regarding claim 6, further comprising: 
a guidewire lumen [see claim 1… “a length of multi-lumen catheter tubing comprising a guidewire lumen”];
an inflatable balloon near the distal tip and a fluid injection port at the proximal end of the catheter tubing”]; and
wherein the catheter tubing has an outside diameter sized to allow insertion into the heart through a vein in an upper or lower arm [see claim 3… “wherein the multi-lumen catheter tubing has an outside diameter which allows for insertion into the heart through a vein in an upper or lower arm”]

Regarding Claim 14:
A multi-sensor catheter for direct monitoring of blood pressure at first and second locations during cardiac catheterization [see claim 1… “A flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization configured for assessment of a cardiac hemodynamic condition”], comprising:
a length of catheter tubing comprising first and second lumens extending between a proximal end and a distal end comprising an atraumatic distal tip [see claim 1… “a length of multi-lumen catheter tubing comprising a guidewire lumen and a plurality of sensor lumens extending between a proximal end and a distal end comprising an atraumatic distal tip”];
first and second optical pressure sensors and first and second optical fibers [see claim 1… “the plurality of optical sensors of the sensor arrangement comprising first and second optical pressure sensors”], a sensor end of each optical fiber being attached and optically coupled to an individual one of the optical pressure sensors [see claim 1… a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors”];
the first and second optical fibers being inserted respectively into the first and second lumens of the catheter tubing [see claim 1… “each optical sensor and its optical fiber being inserted into a respective one of said sensor lumens”], the sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement with said first and second optical pressure sensors positioned at respective first and second sensor locations within a distal end portion of the catheter tubing [see claim 1… “sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations within a distal end portion of the catheter tubing”];
a proximal end of each of the first and second optical fibers being coupled to an optical input/output connector at the proximal end of the catheter for connection to an optical control system [see claim 1…“a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the catheter for connection to an optical control system”];
an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact [see claim 1… “an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact”];
wherein said first and second sensor locations are spaced apart lengthwise to enable positioning of the first and second optical pressure sensors at first and second positions within one of: two chambers of the heart: a chamber of the heart and aorta; and a chamber of the heart and pulmonary artery; to provide concurrent blood pressure  “wherein said sensor locations of the first and second optical pressure sensors are spaced apart lengthwise to position the first optical pressure sensor in the pulmonary artery and the second optical pressure sensor in the right atrium and provide concurrent blood pressure measurements by said optical pressure sensors as positioned during right heart and pulmonary artery catheterization”]

Regarding claim 15:
wherein said first and second positions are one of:
a)    right atrium and pulmonary artery;
b)    right atrium and right ventricle;
c)    left ventricle and left atrium;
d)    right atrium and left atrium;
e)    aorta and left ventricle; and
f)    right ventricle and pulmonary artery [see claim 1… “wherein said sensor locations of the first and second optical pressure sensors are spaced apart lengthwise to position the first optical pressure sensor in the pulmonary artery and the second optical pressure sensor in the right atrium and provide concurrent blood pressure measurements by said optical pressure sensors as positioned during right heart and pulmonary artery catheterization” This section recites element a) or right atrium and pulmonary artery]

Claims 2-6 and 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10463259 hereafter known as Pat . Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘259 anticipates all the limitations.

Regarding Claim 2:
Pat ‘259 discloses:
A multi-sensor catheter for direct measurement of blood pressure during cardiac catheterization [see claim 15… “A multi-sensor catheter for right heart and pulmonary artery catheterization”] comprising:
a length of catheter tubing comprising a plurality of lumens extending between a proximal end and a distal end [see claim 15… “a length of multi-lumen catheter tubing extending between a proximal end and a distal end”];
a plurality of optical sensors and a plurality of optical fibers [see claim 15… “a plurality of optical sensors and a plurality of optical fibers”];
 a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors [see claim 15… “a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors”]
the plurality of optical sensors and optical fibers being inserted into the plurality of lumens, the sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations within a distal end portion of the catheter tubing [see claim 15… “each optical sensor and its optical fiber being inserted into a respective lumen of the multi-lumen catheter tubing, the sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing”];
a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the multi-sensor catheter for connection to an optical control system [see claim 15… “proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the multi-sensor catheter for connection to an optical control system”];
 and the plurality of optical sensors of the sensor arrangement comprising at least two optical pressure sensors, with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact [see claim 15… “the plurality of optical sensors of the sensor arrangement comprising at least two optical pressure sensors at respective sensor locations spaced apart lengthwise along said length of said distal end portion, with an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact”];
wherein the sensor locations are configured to enable positioning of the at least two optical pressure sensors at positions within chambers of the heart, aorta and pulmonary artery comprising one of:
a)    right atrium and pulmonary artery:
b)    right atrium and right ventricle:
c)    left ventricle and left atrium:
d)    right atrium and left atrium:
e)    aorta and left ventricle; and
f)    right ventricle and pulmonary artery
“wherein the pressure sensor locations and spacings are configured to measure concurrent pressure waveforms for at least two locations within the right heart and pulmonary artery comprising a right atrial pressure waveform, a right ventricular waveform, a pulmonary artery waveform and pulmonary capillary wedge position waveform, to provide concurrent blood pressure measurements at each optical pressure sensor location”.This recites at least a), b) and f)]

Regarding claim 3, having an outside diameter sized to allow insertion through a vein in an upper or lower arm [see claim 15… “having an outside diameter sized to allow insertion through a vein in an upper or lower arm”]

Regarding Claim 4, comprising an inflatable balloon near the distal tip, the inflatable balloon being coupled by a balloon inflation lumen of the catheter tubing to a balloon inflation port at the proximal end of the catheter tubing [see claim 16… “an inflatable balloon near the distal tip, the catheter tubing further comprising a balloon inflation lumen, the inflatable balloon being coupled by the balloon inflation lumen to a balloon inflation port at the proximal end of the catheter tubing”]

Regarding claim 5, further comprising a guidewire lumen [see claim 16… “another lumen having a proximal port and an opening at the distal tip of the catheter tubing, said lumen having a diameter which accepts a guidewire”]

Regarding claim 6, further comprising: 
a guidewire lumen [see claim 16… “another lumen having a proximal port and an opening at the distal tip of the catheter tubing, said lumen having a diameter which accepts a guidewire”];
an inflatable balloon near the distal tip, the inflatable balloon being coupled by a balloon inflation lumen of the catheter tubing to a balloon inflation port at the proximal end of the catheter tubing [see claim 16… “an inflatable balloon near the distal tip, the catheter tubing further comprising a balloon inflation lumen, the inflatable balloon being coupled by the balloon inflation lumen to a balloon inflation port at the proximal end of the catheter tubing”]; and
wherein the catheter tubing has an outside diameter sized to allow insertion into the heart through a vein in an upper or lower arm [see claim 15… “having an outside diameter sized to allow insertion through a vein in an upper or lower arm”]

Regarding Claim 14:
A multi-sensor catheter for direct monitoring of blood pressure at first and second locations during cardiac catheterization [see claim 15… “A multi-sensor catheter for right heart and pulmonary artery catheterization”], comprising:
a length of catheter tubing comprising first and second lumens extending between a proximal end and a distal end [see claim 15… “a length of multi-lumen catheter tubing extending between a proximal end and a distal end”] comprising an atraumatic distal tip [see claim 15… “the distal end comprising an atraumatic tip”]
a plurality of optical sensors and a plurality of optical fibers;  a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors”. A plurality indicates at least two; thus, a first and second pressure sensor and optical fiber are recited]
the first and second optical fibers being inserted respectively into the first and second lumens of the catheter tubing, the sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement with said first and second optical pressure sensors positioned at respective first and second sensor locations within a distal end portion of the catheter tubing [see claim 15… “the sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing”];
a proximal end of each of the first and second optical fibers being coupled to an optical input/output connector at the proximal end of the catheter for connection to an optical control system [see claim 15… “a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the multi-sensor catheter for connection to an optical control system”];
an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact [see claim 15… “an aperture in the catheter tubing adjacent each optical pressure sensor for fluid contact”];

two chambers of the heart: a chamber of the heart and aorta; 
and a chamber of the heart and pulmonary artery; 
to provide concurrent blood pressure measurements by said first and second optical pressure sensors as positioned during cardiac catheterization [see claim 15… “wherein the pressure sensor locations and spacings are configured to measure concurrent pressure waveforms for at least two locations within the right heart and pulmonary artery comprising a right atrial pressure waveform, a right ventricular waveform, a pulmonary artery waveform and pulmonary capillary wedge position waveform, to provide concurrent blood pressure measurements at each optical pressure sensor location”]

Regarding claim 15:
wherein said first and second positions are one of:
a)    right atrium and pulmonary artery;
b)    right atrium and right ventricle;
c)    left ventricle and left atrium;
d)    right atrium and left atrium;
e)    aorta and left ventricle; and
f)    right ventricle and pulmonary artery 
wherein the pressure sensor locations and spacings are configured to measure concurrent pressure waveforms for at least two locations within the right heart and pulmonary artery comprising a right atrial pressure waveform, a right ventricular waveform, a pulmonary artery waveform and pulmonary capillary wedge position waveform, to provide concurrent blood pressure measurements at each optical pressure sensor location” This recites at least a), b) and f)]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792